Action to recover damages for the death of plaintiff's intestate in a grade crossing accident. Judgment in favor of plaintiff reversed on the law and the facts, and a new trial granted, with costs to abide the event. A new trial is required because of the erroneous admission of. testimony that operators of *914automobiles were accustomed to cross the tracks at the intersection involved herein despite the fact that the warning signal lights were flashing. Carswell, Johnston and Sneed, JJ., concur; Lewis, P. J., and Adel, J., concur for reversal of the judgment hut as to granting a new trial they dissent and vote to dismiss the complaint with the following memorandum: The proof conclusively established that the decedent was guilty of contributory negligence as a matter of law. (Wadsworth v. Delaware, L. & W. R. R. Co., 296 N. Y. 206, and cases cited therein.)